Case 1:18-cv-04378-RJS Document 53 Filed 02/26/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

2/26/19

GEMINI INSURANCE COMPANY,
Plaintiff,

-V- No. 18-cv-4378 (RJS)
ORDER
ACELLA PHARMACEUTICALS, LLC, et
al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

The Court is in receipt of a letter from Defendants informing the Court that the parties have
reached a settlement. (Doc. No. 52.) Accordingly, IT IS HEREBY ORDERED THAT this case
is dismissed with prejudice but without costs. IT IS FURTHER ORDERED THAT the Court
retains jurisdiction to enforce the settlement agreement and resolve the open sua sponte motion to
dismiss this case for lack of proper venue. See Kokkonen v. Guardian Life Ins, Co. of Am., 511
U.S. 375, 381 (1994). However, within thirty days of the date of this Order, any party may send
a letter requesting to restore this action to the docket with an explanation for the request. The
Clerk of the Court is respectfully directed to close this case.

SO ORDERED.

Dated: February 26, 2019
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
